Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 1 of 7
Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 2 of 7
Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 3 of 7
Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 4 of 7
Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 5 of 7
Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 6 of 7




                      **




                                             **




                                                   **
Case 1:18-cr-00339-PAC Document 228 Filed 10/30/19 Page 7 of 7




                   **




                              **                  **
